FILED
                             NOT FOR PUBLICATION                            OCT 05 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NICHOLAS GONZALEZ TORRES,                        No. 08-35392

               Plaintiff - Appellant,            D.C. No. 3:07-cv-06223-HA

  v.
                                                 MEMORANDUM *
BRIAN BELLEQUE, OSP
Superintendent; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Ancer L. Haggerty, District Judge, Presiding


                           Submitted September 13, 2010 **


Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Oregon state prisoner Nicholas Gonzalez Torres appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that he


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
was denied access to the courts. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal under 28 U.S.C. § 1915(e)(2). Huftile v.

Miccio-Fonseca, 410 F.3d 1136, 1138 (9th Cir. 2005). We affirm.

         The district court properly dismissed the action because Torres had access to

court-appointed counsel. See United States v. Wilson, 690 F.2d 1267, 1271-72 (9th

Cir. 1982) (the offer of court-appointed counsel satisfies the Fifth Amendment

obligation to provide meaningful access to the courts, even where detainee is

denied pretrial access to a law library); see also Lewis v. Casey, 518 U.S. 343,

350-51 (1996) (prisoners have no per se right to a law library).

         Contrary to Torres’s contention, the district court did not abuse its discretion

by dismissing his complaint without leave to amend because amendment would

have been futile. See Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en

banc).

         The district court also did not abuse its discretion by denying Torres’s

motions for reconsideration because Torres did not identify any new evidence,

change in law, clear error, or manifest injustice. See Sch. Dist. No. 1J, Multnomah

County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (reviewing for

abuse of discretion and setting forth requirements for reconsideration).




                                             2                                      08-35392
      Finally, the district court did not abuse its discretion in denying Torres’s

recusal motion because no “reasonable person with knowledge of all the facts

would conclude that the judge’s impartiality might reasonably be questioned.”

Clemens v. U. S. Dist. Court for the Cent. Dist. of Cal., 428 F.3d 1175, 1178 (9th

Cir. 2005) (internal quotation marks and citation omitted).

      We do not consider arguments raised for the first time on appeal. See Smith

v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      Torres’s remaining contentions are unpersuasive.

      The opening brief received on March 15, 2010 is ordered filed.

      Torres’s request for the appointment of counsel is denied.

      AFFIRMED.




                                          3                                     08-35392